Citation Nr: 0831131	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  01-07 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of compression fracture at T11, T12.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1980 to October 1984.  These matters are before the 
Board of Veterans' Appeals (Board) on April 2008 remand from 
the United States Court of Appeals for Veterans Claims 
(Court), for compliance with instructions in a Joint Motion 
by the parties.  

The case originally came before the Board on appeal from an 
August 2000 rating decision of the San Diego, California, 
Department of Veterans Affairs (VA) Regional Office (RO) 
which granted service connection for compression fracture of 
T11 and T12, rated 20 percent, and denied TDIU.  In December 
2005, the Board denied a rating in excess of 20 percent for 
compression fracture of T11 and T12 and TDIU.  The veteran 
appealed the decision to the Court.  In March 2006, the Court 
endorsed a Joint Motion by the parties, and remanded the 
matters to the Board for action consistent with the Joint 
Motion.  

In July 2006, the Board again denied the claims; the veteran 
again appealed the decision to the Court.  In April 2008, the 
Court again endorsed a Joint Motion by the parties to vacate 
the July 2006 Board decision and remand the case for action 
consistent with the Joint Motion.  The case has been 
reassigned to the undersigned because the Veterans Law Judge 
who entered the prior two Board decisions in these matters 
has retired.

The matters of entitlement to an extra-schedular rating in 
excess of 20 percent for the veteran's service connected 
thoracic spine disability and entitlement to TDIU are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

Throughout the appeal period the veteran's residuals of 
compression fracture of T11 and T12 have been manifested by 
no more than moderate limitation of thoracic spine motion; 
ankylosis of the thoracic spine and, from September 26, 2003, 
limitation of forward flexion of the thoracolumbar spine to 
30 degrees or less are not shown.


CONCLUSION OF LAW

A schedular rating in excess of 20 percent for residuals of 
compression fracture at T11, T12 is not warranted for any 
period of time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285, 5291 (in 
effect prior to September 26, 2003), Code 5235 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is  required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Regarding the matter of the initial rating assigned for 
residuals of thoracic spine compression fracture, as the 
rating decision on appeal granted service connection, and 
assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  An August 2001 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating, 
and a July 2005 supplemental SOC (SSOC) readjudicated the 
matter after additional development was completed/the veteran 
had opportunity to respond.  See 38 U.S.C.A. § 7105; See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  It is 
not alleged that notice in this case has been less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
"downstream" issues).  

VA has obtained VA medical records and private medical 
records identified by the veteran.  VA has also provided the 
veteran with examinations in connection with his claims.  It 
is not alleged that any evidence pertinent to the matter at 
hand remains outstanding.  VA's duty to assist in this matter 
is met.

II.  Schedular Rating for Residuals of Compression Fracture 
at T11, T12.  

The veteran claims that his disability due to the service-
connected residuals of compression fracture at T11, T12 is 
more severe than reflected by the 20 percent rating currently 
assigned.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2007).  Separate diagnostic codes identify the various 
disabilities.  VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record, and to explain 
the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The criteria for evaluating diseases or injuries of the spine 
were amended effective September 26, 2003.  From their 
effective date the veteran is entitled to a rating under the 
revised criteria, if such are more favorable.

Prior to September 2003, residuals of a vertebral fracture 
were rated under Code 5285, which provided that where the 
disability was without cord involvement, but with abnormal 
mobility requiring a neck brace (jury mast), a 60 percent 
evaluation was to be assigned.  In other cases, the residuals 
were to be rated according to definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  38 C.F.R. § 4.71a, Code 5285.  

Prior to September 2003, Code 5291 (for limitation of motion 
of the dorsal/thoracic spine) provided for a 0 percent rating 
when limitation of motion was slight and a (maximum) 10 
percent rating when limitation of motion was moderate or 
severe.  38 C.F.R. § 4.71a, Code 5291.  A higher rating 
required ankylosis of the thoracic spine (20 percent for 
favorable; 30 percent for unfavorable).  38 C.F.R. § 4.71a, 
Code 5288.

From September 26, 2003, residuals of a vertebral fracture 
are rated under Code 5235 and the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula).  The 
General Formula provides a 20 percent rating for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.. A 40 
percent rating requires forward flexion of the thoracolumbar 
spine limited to 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine.  A 50 percent rating 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  See 38 C.F.R. § 4.71a, Code 5235, General Rating 
Formula for Diseases and Injuries of the Spine (effective 
September 26, 2003). 

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.   See Notes following General Formula (effective 
September 26, 2003).  

The Court has emphasized that evaluation of musculoskeletal 
disabilities also includes consideration of functional loss 
due to pain on motion, weakened movement, excess 
fatigability, diminished endurance, or incoordination, and of 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed all the evidence of record 
and finds that the preponderance of the evidence is against 
the grant of a rating in excess of 20 percent for residuals 
of compression fracture at T11, T12 for any period of time 
during the appeal period.  The veteran's limitation of 
thoracic spine motion has never been shown to be more than 
moderate in degree.  For example, when private physician, Dr. 
BVD examined the veteran in March 1998, the veteran had 70 
degrees of flexion and approximately 10 degrees of extension 
with complaints of pain on extension.  Dr. BVD recommended 
the veteran have flexion/extension lateral views of the 
lumbar spine, which was done in April 1998.  In June 1998, 
Dr. BVD reviewed the x-rays and stated, "In brief, the study 
is normal."  He concluded that based upon the findings it 
would be his estimate that the veteran had "a minimally 
disabling condition."  He felt the veteran had loss of about 
25 percent of his work capacity.

A July 1998 decision from the "California Unemployment 
Insurance Appeals Board" noted that the veteran had been 
examined in May 1998 by Drs. TD and BVD (which findings have 
been reported above).  Dr. TD stated the veteran's gait and 
heel-and-toe walking were normal.  Flexion of the spine was 
to 90 degrees, extension to 10 degrees, and lateral flexion 
to 10 degrees, bilaterally.  There was no significant spasm 
or tenderness throughout the lumbar spine.  He opined that 
the veteran did not show any evidence of new changes 
occurring in his lumbar spine since 1994 and that he was able 
to perform his usual and customary work as of May 1, 1998.

In April 2000, the VA examiner stated the veteran had 90 
degrees of flexion and 30 degrees of extension, which was 
painful.  He noted the veteran flexed and extended slowly.  
An x-ray of the spine showed an unremarkable thoracic spine 
and no compression deformities in the lower spine to 
correspond with history of compression fractures.  The 
veteran underwent physical therapy in May 2000 through June 
2000.  The physical therapist noted the veteran was doing 
"pool therapy," which was assisting in "increasing 
flexibility and strength while decreasing back pain."  He was 
exercising for 40 minutes and increased that time to 50 
minutes in June 2000.  A September 2000 VA outpatient 
treatment report shows that examination of the spine revealed 
minimal tenderness to palpation over spine and right 
paraspinous spasm.  The veteran was able to walk with mild 
difficulty and able to rise from the chair without assistance 
and without using an arm.  These same findings were reported 
in February 2001.

An April 2002 VA outpatient treatment report notes that 
examination of the lumbar spine was within normal limits 
except "approx[imately] 80 - 90% all planes." A September 
2004 VA examination report shows the veteran was able to 
forward flex from 0 to 90 degrees "repetitively," laterally 
bend from 0 to 20 degrees, bilaterally, "repetitively," and 
extend from 0 to 20 degrees and rotate from 0 to 30 degrees, 
bilaterally. The examiner noted the veteran complained of 
discomfort with lateral bending and forward flexing.  In 
October 2004, flexion was to 40 degrees and extension was to 
10 degrees, both with pain.  Bilateral lateral flexion and 
rotation were to 20 degrees without pain.

The 20 percent rating for the veteran's service connected 
residuals of thoracic compression fracture was assigned under 
the pre-September 26, 2003 Codes, 5285, 5291 criteria.  It is 
noteworthy that the 20 percent rating assigned is the maximum 
provided under Codes 5285 and 5291, i.e., a (maximum under 
Code 5291) 10 percent rating is warranted where there is 
severe limitation of dorsal spine motion, and an additional 
10 percent was assigned for deformity of a vertebral body.  A 
higher than 10 percent rating based on limitation of thoracic 
spine motion under the pre-September 26, 2003 criteria could 
only be assigned if there was ankylosis of the 
dorsal/thoracic spine (in which case a 20 percent rating 
could be assigned for favorable ankylosis, and a 30 percent 
rating for unfavorable ankylosis; see Code 5288).  As dorsal 
(or thoracic) ankylosis has never been diagnosed, a higher 
rating under code 5288 is not warranted.  Furthermore, a 
higher rating under Code 5285 is also not warranted, as there 
is no evidence of cord involvement.  See 38 C.F.R. § 4.71a, 
Code 5285.  

Considering the rating for the veteran's residuals of 
thoracic spine compression fracture under the revised 
criteria that came into effect September 26, 2003, because 
the disability is already rated 20 percent, the focus is on 
those criteria that would afford a rating in excess of 20 
percent.  The General Formula (outlined above) provides for 
the next higher, 40 percent, rating when forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less or 
where there is favorable ankylosis of the entire 
thoracolumbar spine.  The greatest limitation of 
thoracolumbar motion shown by the record was noted on October 
2004 VA examination, when flexion was limited to 40 degrees 
by pain (at the lumbosacral level).  It is noteworthy that 
when Code 5285 was replaced by Code 5235, the provision for 
an additional 10 percent rating based on demonstrable 
deformity of a vertebral body was eliminated.  

The Board has not considered the veteran's service-connected 
disability under the criteria for rating intervertebral disc 
syndrome, as no medical professional has indicated that the 
residuals of thoracic compression fractures include such 
pathology.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202 (discussing 38 C.F.R. §§ 4.40, 4.45). Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997) citing 38 C.F.R. § 4.40.

The Board finds that there is a discrepancy between the 
objective functional loss and that which the veteran reports 
he has for the service-connected compression fracture of T11 
and T12.  In VA treatment records, dated from 1999 to 2001, 
examiners routinely made findings that the veteran's symptoms 
were out of proportion with the objective findings of both 
the examination and radiologic studies.  This is consistent 
with the finding reported by Dr. BVD in the March 1998 
letter.  After noting radiological findings, he stated that, 
"None of these findings in particular explains the patient's 
ongoing symptoms."

Additionally, on the October 2004 VA examination, the 
examiner stated, "I should also stress that I would be in 
total agreement with the physical therapy notes of September 
19, 2000, that the veteran's complaints are disproportionate 
to his examination."  This finding by the October 2004 
examiner lessens the probative value of the clinical findings 
made by that examiner based upon the reports of pain by the 
veteran.  The examiner stated that the current examination of 
the veteran's thoracolumbar spine "fails to reveal any 
evidence of any objective abnormality." He noted the veteran 
presented with "claims of total disability" but that "there 
[was] not objective evidence of any underlying orthopedic 
pathology" to support the veteran's assertion based upon his 
examination of the veteran.  See 38 C.F.R. § 4.40. However, 
he noted that based upon the veteran report of pain, it would 
appear that the veteran had "significant functional 
impairment."  He added he found it difficult to attribute the 
current symptoms and associated disability with functional 
impairment to the service-connected compression fracture of 
T11 and T12.  It must be noted that the examiner who examined 
the veteran in October 2004 had thoroughly reviewed the 
claims file, as evidenced by the length of the examination 
report and the detailed report of past medical findings.  
Additionally, this was not the first time this examiner had 
reviewed the claims file (he had reviewed the file in 
connection with the veteran's claim for service connection 
for the thoracic spine disability and provided a positive 
medical nexus).  As a result, the Board has accorded high 
probative value to the findings by this examiner.

There is strong indication that the veteran exaggerates his 
symptoms, and no objective evidence of the degree of 
limitation of function the veteran alleges .  In fact, based 
upon the detailed findings on October 2004 examination 
report, it appears the veteran's functional loss due to the 
thoracic spine compression fracture is no more than mild or 
slight.  Hence, the application of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 in assigning a higher rating would not be 
appropriate.  A finding of functional loss due to pain must 
be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston, 10 Vet. App. at 
85 citing 38 C.F.R. § 4.40.  Here, medical professionals have 
determined that the finding of functional loss due to pain is 
not supported by adequate pathology.  Thus, the Board does 
not find that an increased rating based upon functional loss 
is warranted.

The Board notes that this appeal is from the initial rating 
assigned with the grant of service connection, and that in 
such cases, it must be considered whether staged ratings may 
be appropriate.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  As the greatest degree of impairment objectively 
shown (and noted above) during the appeal period is 
encompassed by schedular criteria for the 20 percent rating 
currently assigned, the Board must conclude that staged 
ratings are not warranted.   

In the March 2006 joint motion, the parties noted that, 
"[T]he April 2000 and October 2004 examinations relied upon 
by the Board in its analysis failed to address at what point 
pain begins or whether Appellant experienced any additional 
functional loss during flare-ups."  It was noted that such 
examinations could be considered inadequate for rating 
purposes.  The Board finds that to remand this case for a new 
examination in the matter of entitlement to a schedular 
rating in excess of 20 percent would serve no useful purpose.  
First of all, a current examination could not establish the 
degree of functional los resulting from pain, or on flare-up.  
Furthermore, multiple contemporaneous (to the period of time 
under consideration) examiners have questioned the veteran's 
report of symptoms associated with pain. They have made 
specific findings that the veteran's reports of pain were not 
proportional to the objective findings, but were exaggerated.  

It is noteworthy that the Joint Motion endorsed by the Court 
remanding the case to the Board did not take exception with 
the schedular rating assigned.  For the reasons stated above, 
the Board finds that the preponderance of the evidence is 
against a finding that the veteran's service-connected 
residuals of compression fracture of T11 and T12 warrant a 
schedular rating in excess of 20 percent for any period of 
time under consideration.  Consequently, the benefit-of-the-
doubt rule is not for application.  Gilbert, 1 Vet. App. at 
55.


ORDER

A schedular rating in excess of 20 percent for residuals of 
compression fracture at T11, T12 is denied.


REMAND

The March 2008 Joint Motion directed the Board to reconsider 
whether to refer this case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1).  In essence, the Joint Motion held that 
because in a 1998 decision by the California Unemployment 
Insurance Program, granting the veteran unemployment 
benefits, an Administrative Law Judge (ALJ) determined that 
the veteran's back injury in service prevented the veteran 
from being "able to perform his regular or customary work" 
and because an April 2000 VA examiner stated, "Because of his 
existing medical problems, I consider this veteran NOT 
EMPLOYABLE at this time" (Capitals in original.), there was 
indication of interference with the veteran's employment.  
However, a subsequent (October 2004) VA examiner made the 
following determination, in part:

Thus, based upon this examination and 
review of records, it would be my opinion 
that there is no indication for 
unemployability on the basis of his 
described back symptoms.  Apparently, he 
has significant problems related to his 
knees which may render him unemployable.  
Further, it appears that the veteran's 
current disability ratings are based more 
on the basis of his symptoms (claims of 
pain) and are difficult to be attributed to 
any clinical orthopedic pathology.

In light of the discrepancy in the opinions of record, 
additional development is necessary to obtain a clear picture 
of the impact the veteran's thoracic spine disability has on 
his employment.  The matter of entitlement to TDIU has been 
determined to be inextricably intertwined with the matter of 
entitlement to an extraschedular rating for residuals of 
thoracic spine compression fracture, and action on that 
matter must be deferred.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for development 
to assess the impact the veteran's 
compression fracture of T11 and T12 has 
had on his employment.  Specifically, he 
should be contacted and requested to 
provide any information he may have 
demonstrating that his thoracic spine 
compression fracture residuals result in a 
marked interference with employability.  

2.  The RO should then schedule the 
veteran for a VA examination to 
specifically address whether the service 
connected compression fracture would 
result in marked interference with 
employment.  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  After 
examining the veteran, the examiner should 
provide an opinion specifically indicating 
(a) What types of functions would be 
impaired by the veteran's residuals of 
compression fracture of the thoracic 
spine; (b) What types of employment would 
be precluded by/or inconsistent with the 
symptoms associated with the veteran's 
residuals of compression fracture of the 
thoracic spine; and (c) Are the nature and 
severity of the veteran's residuals of 
compression fracture of the thoracic spine 
disability such that he would be unable to 
maintain sedentary employment without 
marked interference?  The examiner must 
explain the rationale for all opinions 
given.

3.  The RO should then adjudicate the 
matter of whether referral of the claim 
for an increased rating for compression 
fracture of T11 and T12 for extraschedular 
consideration is indicated, as well as the 
matter of entitlement to TDIU.  If either 
benefit remains denied, the RO should 
issue an appropriate SSOC and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These 
matters must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


